
	
		I
		111th CONGRESS
		1st Session
		H. R. 3827
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Stark introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To prohibit discrimination in adoption or foster care
		  placements based on the sexual orientation, gender identification, or marital
		  status of any prospective adoptive or foster parent.
	
	
		1.Short titleThis Act may be cited as the
			 Every Child Deserves a Family
			 Act.
		2.Congressional
			 findings and purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)There is a shortage of qualified
			 individuals willing to adopt or foster a child in the child welfare system. As
			 a result, thousands of foster children lack a permanent and safe home.
				(2)In order to open more homes to foster
			 children, child welfare agencies should work to eliminate sexual orientation,
			 gender identification, and marital status discrimination and bias in adoption
			 and foster care recruitment, selection, and placement procedures.
				(3)Of the estimated
			 500,000 children in the United States foster care system, over 129,000 cannot
			 return to their original families and are legally free for adoption.
					(A)Fifty-one thousand
			 children were adopted in 2007, while 25,000 youth aged out of
			 the foster care system.
					(B)Research shows
			 that youth who age out of the foster care system are at a high
			 risk for poverty, homelessness, incarceration, and early parenthood.
					(C)Increasing
			 adoption rates, in addition to establishing permanency and decreasing risk
			 factors for foster youth, can yield annual national cost savings between
			 $3,300,000,000 and $6,300,000,000.
					(4)As of 2007, gay,
			 lesbian, and bisexual parents were raising 4 percent of all adopted children
			 and fostering for 3 percent of all foster children. A report from the Evan B.
			 Donaldson Institute found that an additional 2,000,000 gay, lesbian, and
			 bisexual individuals are interested in adoption.
				(5)According to the
			 Urban Institute, same-sex couples raising adopted children tend to be older,
			 more educated, and have more economic resources than other adoptive parents.
			 Studies confirm that children with same-sex parents have the same advantages
			 and same expectations for health, social and psychological adjustment, and
			 development as children whose parents are heterosexual.
				(6)An Evan B.
			 Donaldson Adoption Institute study found that one-third of child welfare
			 agencies in the United States currently reject gay, lesbian, and bisexual
			 applicants, citing a conflict with the religious beliefs associated with the
			 agency, State law prohibiting placement with gay, lesbian, or bisexual parents,
			 or a policy of placing children with married-heterosexual only couples.
					(A)The practice of prohibiting applicants from
			 becoming foster parents or adopting children solely on the basis of sexual
			 orientation or marital status has resulted in reducing the number of qualified
			 adoptive and foster parents overall and denying gay, lesbian, bisexual, and
			 unmarried relatives the opportunity to become foster parents for their own kin,
			 including grandchildren, or to adopt their own kin, including grandchildren,
			 from foster care.
					(B)Over 14,000 children are currently in
			 placements with gay, lesbian, and bisexual adoptive and foster parents. If
			 other States followed the minority of States and discriminated against
			 qualified individuals because of their sexual orientation or marital status,
			 foster care expenditures would increase between $87,000,000 and $130,000,000
			 per year in order to pay for additional institutional and group care, as well
			 as to recruit and train new foster and adoptive parents.
					(7)Some States allow
			 1 member of a same-sex couple to adopt, but do not recognize both members of
			 the couple as the child’s legal parents. Recognition of joint and second-parent
			 adoption provides children with the same rights and security that children of
			 heterosexual parents enjoy. These protections include access to both parents’
			 health benefits; survivor’s, Social Security, and child support entitlements;
			 legal grounds for either parent to provide consent for medical care, education,
			 and other important decisions; as well as the establishment of permanency for
			 both parents and child.
				(8)Professional
			 organizations in the fields of medicine, law, and child welfare have taken
			 official positions in support of the ability of qualified gay, lesbian,
			 bisexual, and unmarried couples to foster and adopt, as supported by scientific
			 research showing sexual orientation as a nondeterminative factor in parental
			 success.
				(b)PurposesThe purposes of this Act are to decrease
			 the length of time that children wait for permanency with a loving family and
			 to promote the best interests of children in the child welfare system by
			 preventing discrimination in adoption and foster care placements based on
			 sexual orientation, gender identification, or marital status.
			3.Every child
			 deserves a family
			(a)Activities
				(1)ProhibitionAn
			 entity that receives Federal assistance and is involved in adoption or foster
			 care placements may not—
					(A)categorically deny to any person the
			 opportunity to become an adoptive or a foster parent solely on the basis of the
			 sexual orientation, gender identification, or marital status of the
			 person;
					(B)delay or deny the placement of a child for
			 adoption or into foster care, or otherwise discriminate in making a placement
			 decision, solely on the basis of the sexual orientation, gender identification,
			 or marital status of any prospective adoptive or foster parent; or
					(C)deny or limit the parental rights of an
			 adoptive parent based on the adoptive parent’s sexual orientation, gender
			 identification, or marital status.
					(2)DefinitionIn
			 this subsection, the term placement decision means the decision to
			 place, or to delay or deny the placement of, a child in a foster care or an
			 adoptive home, and includes the decision of the agency or entity involved to
			 seek the termination of birth parent rights or otherwise make a child legally
			 available for adoptive placement.
				(b)Equitable
			 reliefAny individual who is aggrieved by an action in violation
			 of subsection (a) may bring an action seeking relief in a United States
			 district court of appropriate jurisdiction.
			(c)Federal
			 guidanceNot later than 6 months after the date of the enactment
			 of this Act, the Secretary of Health and Human Services shall publish guidance
			 to concerned entities with respect to compliance with this section.
			(d)Deadline for
			 compliance
				(1)In
			 generalExcept as provided in paragraph (2), an entity that
			 receives Federal assistance and is involved with adoption or foster care
			 placements shall comply with this section not later than 6 months after
			 publication of the guidance referred to in subsection (c), or 1 year after the
			 date of the enactment of this Act, whichever occurs first.
				(2)Authority to
			 extend deadlineIf a State demonstrates to the satisfaction of
			 the Secretary of Health and Human Services that it is necessary to amend State
			 statutory law in order to change a particular practice that is inconsistent
			 with this section, the Secretary may extend the compliance date for the State a
			 reasonable number of days after the close of the first State legislative
			 session beginning after the date the guidance referred to in subsection (c) is
			 published.
				(3)Authority to
			 withhold fundsIf a State
			 fails to comply with this section, the Secretary may withhold payment to the
			 State of amounts otherwise payable to the State under part B or E of title IV
			 of the Social Security Act, to the extent the Secretary deems the withholding
			 necessary to induce the State into compliance with this section.
				(e)GAO
			 study
				(1)In
			 generalWithin 5 years after
			 the date of the enactment of this Act, the Comptroller General of the United
			 States shall conduct a study to determine whether the States have substantially
			 complied with this Act, including specifically whether the States have—
					(A)eliminated policies, practices, or statutes
			 that deny to any otherwise qualified person the opportunity to become an
			 adoptive or foster parent solely on the basis of the sexual orientation, gender
			 identification, or marital status of the person;
					(B)removed all program, policy, or statutory
			 barriers that delay or deny the placement of a child for adoption or into
			 foster care, or otherwise discriminate in making a placement decision, solely
			 on the basis of the sexual orientation, gender identification, or marital
			 status of any qualified, prospective adoptive or foster parent; and
					(C)eliminated all policies, practices, or
			 statutes that deny or limit the parental rights of an adoptive parent based on
			 the adoptive parent’s sexual orientation, gender identification, or marital
			 status.
					(2)Report to the
			 congressWithin 1 year after completing the study required by
			 paragraph (1), the Comptroller General shall submit to the Congress a written
			 report that contains the results of the study.
				
